Order entered November 5, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01090-CV

                                ZOHRA KHWAJA, Appellant

                                                V.

                  QUIK-WAY RETAIL ASSOCIATES II, LTD., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-01589

                                            ORDER
       We GRANT appellant’s November 3, 2014 unopposed second motion for an extension

of time to file a brief. Appellant shall file her brief by November 24, 2014.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE